ORDER
These appeals were consolidated for hearing with Cases Nos. 73-1667 and 73-1954, 489 F.2d 15 (and also with Case No. 73-1666, 489 F.2d 19), and for further explanation of the factual background involved see the per curiam opinion filed therein this date and the earlier appeals arising out of the same general situation therein. At issue here is the validity of municipal action with motivation similar to that involved in Case No. 73-1666 and referred to in an order therein filed this date. The action herein considered is that of the City in failing to make an application of gasoline to the School Board required for the increased school bus operation under certain desegregation plans, and the District Judge concluded in effect that the City was guilty of obstructionist tactics with the intent to prevent integregation of the schools. This appeal followed, and we affirm on the ground that the action of the District Court was essential to the accomplishment of a constitutionally required goal.
*19For the reasons set forth in the order filed in Case No. 73-1666 this date, costs including an attorney’s fee of $500 is hereby assessed against the City of Memphis.